COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00402-CV


In re Verlee Albert Jr.                    §    Original Proceeding

                                           §    From the 211th District Court

                                           §    of Denton County (F-2007-0838-C)

                                           §    January 7, 2014

                                           §    Per Curiam


                                   JUDGMENT

      This court conditionally grants mandamus relief in part. We direct the trial

court to rule, whether favorably or unfavorably to Relator, on Relator’s request for

a free trial record and alternative request for the loan of the trial record. Only if

the trial court fails promptly to rule will the writ of mandamus issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM